Judgment and order of the City Court of New Rochelle reversed upon the law and the facts, with costs, and a new trial granted. It was incumbent upon defendant to examine the premises prior to the execution of the lease, and the responsibility of doing this rested upon him. (Franklin v. Brown, 118 N. Y. 110, 115.) There was no express covenant or warranty contained in the lease, and under the circumstances defendant assumed the risk of the condition of the premises. (Zerega v. Will, 34 App. Div. 488, 490.) Blaekmar, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.